06/13/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 2, 2019

           STATE OF TENNESSEE v. CHRISTIAN BLACKWELL

                 Appeal from the Criminal Court for Shelby County
                    No. 13-06191       W. Mark Ward, Judge
                     ___________________________________

                           No. W2018-01233-CCA-R3-CD
                       ___________________________________


The Defendant, Christian Blackwell, was convicted by a Shelby County Criminal Court
jury of rape of a child, a Class A felony, and sentenced to twenty-five years in the
Tennessee Department of Correction. On appeal, he argues the trial court erred in
excluding unrelated allegations of sexual abuse made by the victim’s sister, in admitting
the victim’s forensic interview into evidence, and that the evidence is insufficient to
support his conviction. After review, we affirm the judgment of the trial court.

  Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and TIMOTHY L. EASTER, J., joined.

Jessica L. Gillentine, Bartlett, Tennessee, and Benjamin Israel, Memphis, Tennessee (on
appeal), and Thomas E. Hansom, Memphis, Tennessee, (at trial), for the appellant,
Christian Blackwell.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Lessie Rainey,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                        FACTS

       The Defendant was indicted for rape of a child based on allegations that he put his
penis in the victim, his sister’s, mouth after blindfolding her.
                   Hearing on Motion to Admit Forensic Interview

       Carla Coleman, an investigator with the Department of Children’s Services
(“DCS”), testified that she received a referral in January 2013 regarding allegations of
sexual abuse of the victim by the Defendant and psychological harm to the victim by her
grandmother. DCS later determined that the allegations of psychological harm to the
victim by her grandmother were unsubstantiated.

       Ms. Coleman testified that she visited the victim’s home and interviewed her. The
victim’s mother, the victim’s mother’s boyfriend, and three of the victim’s siblings were
present in the house that day. She spoke with the victim in private and asked her whether
anyone had ever “done anything” to her. The victim disclosed that the Defendant, her
brother, had sexually abused her. The victim provided Ms. Coleman with information
that was consistent with the initial report of abuse. The interview lasted approximately
ten minutes and was not recorded. After speaking with the victim, Ms. Coleman spoke
with the victim’s siblings, individually, as well as the victim’s mother. She then
scheduled a forensic interview for approximately two weeks later. Ms. Coleman
conducted background checks on the victim’s mother, grandmother and the Defendant,
but not on the victim’s mother’s boyfriend.

       Ms. Coleman testified that the victim’s mother brought the victim to the forensic
interview, and the victim’s mother’s boyfriend and a sibling were present as well. Ms.
Coleman explained the process to the victim and her family, but she did not ask the
victim any questions about the abuse because she did not want her to reach the point of
being unwilling to talk during the forensic interview. Ms. Coleman observed the
interview, and the victim’s account was consistent with what she had previously
disclosed to Ms. Coleman. Ms. Coleman acknowledged that the victim’s family had
previous interactions with DCS, but she could not recall the details of those allegations.

       Letitia Cole, a forensic interviewer with the Memphis Child Advocacy Center,
conducted the forensic interview of the victim, who was seven years old at the time. No
one else was present during the interview, and it was recorded. She asked open-ended
questions to avoid leading the victim, and the victim gave age-appropriate responses.

       Ms. Cole recalled that the victim told her that “her brother made her put her mouth
on his penis.” Before making this disclosure, Ms. Cole showed the victim anatomical
diagrams of the human body, and at first the victim said that “no one ever touched her
anywhere on her body.” They discussed the male anatomical diagram, and the victim
said that she had not “seen the penis or the behind[.]” Ms. Cole asked the victim who she
could tell if someone did something to her that was not okay, and the victim answered
that she could tell her mother and grandmother. Ms. Cole then asked the victim if she
                                          -2-
had ever told her mother and grandmother that someone had done something to her and
that was when the victim disclosed what had happened with the Defendant.

        Ms. Cole testified that during the interview, the victim seemed well-oriented to
time and place, although she was confused as to the year, thinking it was 2012 when it
was 2013. The victim recalled that the incident happened when the Defendant was home
visiting from college, but she did not know the name of the school he attended. The
victim said, “He’s not really 18. He’s like an eight and a zero.” Ms. Cole asked the
victim how she knew that the Defendant had put his penis into her mouth if she was
blindfolded. The victim responded that God had told her but also that she had looked
down from under the tie and could see. Ms. Cole stated that she asked follow up
questions to clarify some of the victim’s responses.

        The victim was nine years old at the time of the hearing. She confirmed that she
understood the difference between the truth and a lie. The victim recalled watching part
of the video of the forensic interview at the prosecutor’s office. She remembered that a
woman named Lois was present while she watched the video, and a man was there for a
portion of the video as well. She said that she was “[s]ort of” scared when she watched
the video, and that one of the prosecutors got upset with her when she did not remember
things and told her “[y]ou have got to remember that.” She testified that she was telling
the truth when she answered the questions in the video.

       The victim recalled watching part of the video again in defense counsel’s office; it
was muted so she could not hear the sound. The victim recognized herself in the video,
but she did not recognize the interviewer or remember being with the interviewer. The
victim said that she did not remember any questions that the interviewer asked or any of
her answers. The victim confirmed that the interview took place two years prior, when
she was seven years old. The victim remembered talking to defense counsel about her
saying in the video that the Defendant would lock the bathroom door but that the door, in
fact, will not lock. She said that she did not remember talking about the Defendant
locking the bathroom door during the interview but that she did not try to lie about
anything. The victim confirmed that it was her in the video and that she was telling the
truth when she answered the questions in the video, although she could not remember the
questions and answers at this point in time.

                                          Trial

       Sergeant Katie McKinnie with the Shelby County Sheriff’s Office Sex Crimes
Division investigated the allegations of abuse of the victim in February 2013. The
complaint came as a referral from DCS. The victim’s mother was the one who made the
original complaint, and it involved two of her children – the seven-year-old victim and
                                           -3-
eighteen-year-old Defendant. The victim’s mother reported that the rape had occurred on
January 9, 2013. The complaint was made outside of the 72-hour window to obtain a
sexual assault examination. Sergeant McKinnie reached out to the victim’s mother about
scheduling a forensic interview with the victim, and she was “[v]ery cooperative.” She
attempted to speak with the Defendant but was unable to reach him. Sergeant McKinnie
did not ask the victim’s mother about her relationship with the Defendant, but she
observed that the victim’s mother spoke of the Defendant like “a concerned mom.”

       The victim’s mother testified that she had six children, who were between the ages
of 12 and 24 at the time of trial. During the time period from December 2012 to January
2013, the victim’s mother and her children lived with her mother and step-father and then
moved to another residence with her boyfriend. The Defendant did not live with them
because he was attending college in Chattanooga, but the victim’s mother believed that
the Defendant had come home for Christmas break.

       The victim’s mother testified that the victim disclosed the allegations to her at
some point between December 2012 and January 2013. The victim’s mother called a
child abuse hotline about “[o]ne to two months” later and thereafter reported the abuse to
DCS. She remembered that someone came to her house to talk to them and that she took
the victim to the Child Advocacy Center for counseling on a weekly basis for a time.

       The victim’s mother testified that when she was living with her mother and step-
father, she had a bedroom of her own, but the room did not have a door, and her
boyfriend would frequently spend the night. The victim’s mother acknowledged that she
originally told DCS that the victim had not seen pornography, but when she learned that
the victim had, she advised the Child Advocacy Center of such. The victim’s mother
learned this information because the victim admitted to her that she had watched
pornography, and the victim’s mother checked the search history on the computer.

       The victim’s mother admitted that prior to making the report against the
Defendant, she was concerned that someone might be molesting the victim and would not
permit her to spend the night with friends due to suspicions of the victim’s friends’
fathers or grandfathers. She also suspected that her own boyfriend was molesting the
victim. The victim’s mother did not report any of these concerns. She acknowledged
that she had suspected that two or three people had molested the victim before she
reported the allegations against the Defendant.

       The victim testified that she was twelve years old at the time of trial. She did not
recall where she was living during the time in question. She remembered getting along
with the Defendant when they lived together and did not remember anything bad
happening with him. The victim remembered watching the video of her forensic
                                           -4-
interview with the prosecutor a couple of days earlier and recognized herself in the video.
However, she did not remember having the conversation that occurred on the video or of
the events discussed during the interview happening. She did not remember going to the
Child Advocacy Center. On cross-examination, the victim said that in preparing her for
trial, the prosecutor told her that she needed to remember the things on the video and that
she needed to tell the truth. The victim acknowledged that she had watched pornography
when one of her brothers was watching it.

       Letitia Cole, a forensic interviewer with the Child Advocacy Center, interviewed
the victim. Ms. Cole said that the only information she had prior to the interview was the
allegation and alleged suspect. Ms. Cole authenticated the video of the interview, and it
was played for the jury. Ms. Cole acknowledged that in the video, the victim stated that
she had never been touched on her mouth, breasts, vagina or buttocks, and that she had
never seen a penis. Ms. Cole agreed that the victim was contradictory or confused in
some parts of the interview. Ms. Cole recalled that when asked how she knew the
Defendant put his penis in her mouth, the victim said “because God told her and she
looked down and saw it.” Ms. Cole stated that the victim told her that what took place
between her and the Defendant was a “game” and that after they finished the “game,” she
went and played with her parakeet.

       In the video of the forensic interview that was entered into evidence, the victim
said that the areas of her body that other people were not allowed to touch were her
buttocks, vagina, mouth and “noobs,” which she identified as her breasts. The victim
pointed out on the male body that the penis, “noobs,” and ears (because they are dirty)
should not be touched. She said that she had not seen a boy’s penis, buttocks, or
“noobs.”

        The victim initially said that no one had touched her on the body parts that she had
listed as being areas that should not be touched. When asked who she could tell if
someone did touch her mouth, “noobs,” vagina, or buttocks, she responded that she could
tell her mother or grandmother. She said that she told her mother and grandmother that
the Defendant put his “wiener” in her mouth and that she vomited on it. She identified
the “wiener” as the penis on the diagram of a male body. She said that the Defendant
told her to come into the bathroom, and he tied something around her eyes. She thought
the Defendant locked the door. She explained that she looked down from under the
bottom gap of the blindfold and saw “a fluffy ball,” which she clarified was the
Defendant’s “wiener.”

       The victim recalled that the Defendant made her kneel and put her hands behind
her back. She said that he put his finger in her mouth as well as his “wiener.” She knew
that he put his penis into her mouth because “God told her,” although she clarified that
                                           -5-
she was also able to see by looking down. He told her to suck on his penis as hard as she
could. She threw up on his penis because it hurt her throat, and the “game was over.”
The Defendant did not tell her what the game was called. The victim recalled that it felt
“really, really, really bad.” The victim said that the Defendant always gave her a piece of
gum when they were finished. She didn’t remember how many times it had occurred but
thought it happened five times. She said that she told her grandmother about what had
happened and that she could tell the Defendant not to do it again.

       The victim recalled that the Defendant attended college. She said that he was not
eighteen; he was an “eight and a zero.” She began to count from eighteen as though she
was unsure of the number. She remembered that her grandmother, mother, brothers, and
sister were home during the rape. When asked what she was doing in the Defendant’s
room before he took her into the bathroom, she responded that she was playing with the
bird. She thought that the last time that the Defendant raped her was “this January.” She
thought that the current year was 2012. She confirmed that no one else had ever put their
penis into her mouth and that the Defendant had not put his penis or finger anywhere else
on her body.

        The victim and Defendant’s grandmother testified that prior to the Defendant’s
arrest, the victim had never mentioned anything to her about sexual misconduct by the
Defendant. She recalled that when the victim’s mother and her children lived in her
home, the bathroom door near the Defendant’s bedroom did not shut or lock due to a
structural issue. There were five bathrooms in the house, and the other bathrooms had
doors that locked. She recalled that the family owned a parakeet from February to
August 2010, but did not have a parakeet in 2012 or 2013.

        The victim and Defendant’s grandmother recalled that the Defendant came home
for Christmas break in December 2012, but he did not stay in the house because they got
into a fight when he announced that he had dropped out of college. However, “[h]e came
back for Christmas” for “about four days[.]” The Defendant also lived with her for “a
couple weeks” at the end of January and early February until he moved to Montana that
February. He moved back to Memphis the following December.

       The Defendant testified that he did not sexually penetrate the victim. He recalled
that he was enrolled in college in Chattanooga until December 2012, and he returned to
Memphis in the middle of the month after he dropped out. He went to his grandmother’s
house where his mother and siblings were living, but he did not stay there long because
he and his grandmother got into a fight about his dropping out of college. He then went
to his great-grandmother’s house, although he returned to his grandmother’s house for a
few days at Christmas. He slept in a bedroom downstairs, and his younger siblings slept
upstairs. He was aware that his mother and siblings moved in January, but he did not
                                           -6-
know the reason why as he was not in the house at the time. The Defendant said that he
and the victim were as close as siblings normally are prior to the allegations coming out
against him.

      Following the conclusion of the proof, the jury convicted the Defendant as
charged of rape of a child.

                                       ANALYSIS

                         I. Other Allegations of Sexual Abuse

       The Defendant argues that the trial court erred in excluding evidence that the
victim’s sister had made unrelated accusations of sexual abuse by other individuals that
DCS did not substantiate to “exemplify and underline the atmosphere of the home the
victim was raised in.” He asserts that the evidence is relevant to offer an explanation as
to why the victim would know about sexual things and provide an alternative theory as to
“why a young child would have enough knowledge to fabricate such a story.”

        During trial, the State requested that the trial court exclude any proof of
allegations of sexual misconduct made by other family members of the victim as being
irrelevant. Specifically, the victim’s older sister had made allegations of sexual abuse, by
someone other than the Defendant, and the victim’s mother had previously reported
inappropriate conduct by people other than the Defendant. The State did not intend to
call the victim’s sister as a witness at trial, but it intended to call the victim’s mother.

        The defense responded that it wanted to provide an alternate explanation for
“where did [the things the victim said in the forensic interview] come from if it did not in
fact occur, where did the seven year old contrive or have this information, these facts.”
The defense said that it wanted to establish that the victim’s mother ran away from home
at the age of fifteen, became pregnant, and was subsequently placed in Lakeside hospital
where she accused a doctor of fondling her. The defense also wanted to show that the
mother had referred another of her sons for sexual counseling, and that another daughter
had made three accusations of sexual misconduct by other individuals. The defense
wanted to argue that the victim’s mother was fixated on sex as it related to her children.

       The victim’s mother testified that she reported the allegations of sexual abuse of
the victim by the Defendant to DCS. She acknowledged that she had previously referred
another son for counseling for sexual misconduct when he was around twelve years old,
shortly after she made the complaint to DCS regarding the Defendant. She said that she
referred that son to counseling because he was watching pornography. The victim’s

                                           -7-
mother stated that in 2015 or 2016, her other daughter, not the victim, accused four
people of sexual abuse.

       The victim’s mother admitted that, twenty five years ago, around the age of
eighteen, she ran away from home and became pregnant with the Defendant. She was
admitted to Lakeside hospital for treatment and, while there, reported that a doctor
fondled her. The victim’s mother acknowledged that she did not allow her daughter to
spend the night in the homes of friends out of fear that the fathers and grandfathers were
sexually abusing her. She also did not allow other people, including friends of her
children, to spend the night in her home for fear that they would sexually abuse her
children.

        The trial court first looked at the issue under Tennessee Rule of Evidence 608 and
determined that the victim’s sister’s credibility could be attacked, if she were to testify,
with questions about the prior allegations as specific instances of bad conduct, but that
the Defendant would be bound by her answer. The trial court also concluded that the
Defendant would not be entitled to use extrinsic evidence to prove that the allegations
were false if the victim’s sister denied that they were false. Tenn. R. Evid. 608(b). The
trial court also looked at the issue under Tennessee Rule Evidence 404(b) and determined
that the defense could introduce the evidence if it could prove that the allegations were in
fact false and that the probative value outweighed the prejudicial effect. The court
summarized that under both rules, the prior allegations of sexual misconduct were
irrelevant unless they were false. The court concluded that it did not “have under 608 the
reasonable factual basis to find that they’re false . . . [or] have under 404 clear and
convincing evidence that they’re false.” Accordingly, the trial court excluded evidence
of the victim’s sister’s unrelated complaints of sexual abuse that occurred after the
victim’s rape.

       The Defendant argues that the trial court should not have applied either of the
aforementioned rules in reaching a decision. He asserts that “Rule 608 should not have
been applied in the court’s ruling . . . [because] [c]ounsel was not requesting to have said
evidence entered to impeach the mother[.]” The Defendant is correct that Rule 608
would not apply to the victim’s mother because allegations of misconduct raised by the
victim’s sister against other people could not be used to impeach the victim’s mother.
However, we discern no error in the trial court’s preemptive ruling under Rule 608
addressing the situation if the victim’s sister was to testify.

       The Defendant also asserts that the court should not have applied Rule 404(b)
because the acts at issue were not committed by the Defendant and “Rule 404(b) is
limited to such evidence relative to the other crimes or acts of the [D]efendant.” The
Defendant argues that, instead, the trial court should have only reviewed the issue under
                                           -8-
Tennessee Rules of Evidence 401, 402, and 403 and that under those rules “the testimony
was relevant, was more probative than prejudicial, and would have been admissible.”

       Tennessee Rule of Evidence 404(b) provides that “evidence of other crimes,
wrongs, or acts is not admissible to prove the character of a person in order to show
action in conformity with the character trait.” Such evidence may, however, be admitted
for other purposes if the following conditions are met prior to admission of this type of
proof:

       (1) The court upon request must hold a hearing outside the jury’s presence;

       (2) The court must determine that a material issue exists other than conduct
       conforming with a character trait and must upon request state on the record
       the material issue, the ruling, and the reasons for admitting the evidence;

       (3) The court must find proof of the other crime, wrong, or act to be clear
       and convincing; and

       (4) The court must exclude the evidence if its probative value is outweighed
       by the danger of unfair prejudice.

Tenn. R. Evid. 404(b). “Other purposes” have been defined to include the defendant’s
motive, intent, guilty knowledge, identity, absence of mistake or accident, a common
scheme or plan, completion of the story, opportunity, and preparation. See State v. Berry,
141 S.W.3d 549, 582 (Tenn. 2004). If the trial court substantially complies with the
procedural requirements, its decision will only be reversed if it “applie[d] an incorrect
legal standard or its decision is illogical or unreasonable, is based on a clearly erroneous
assessment of the evidence, or utilizes reasoning that results in an injustice to the
complaining party.” Wilson v. State, 367 S.W.3d 229, 235 (Tenn. 2012).

       In this case, the trial court followed the proper procedures outlined in Rule 404(b)
and concluded that there was not clear and convincing proof that the victim’s sister had
made false allegations of sexual abuse. Aside from the Defendant’s vague contention
during the first hearing on the matter that the unidentified “parties” had denied the
allegations and that DCS did not find enough evidence to substantiate the claims, he did
not present any evidence that the allegations were in fact false. This finding justified the
court’s excluding the evidence under Rule 404(b)(3). The court furthermore properly
held that such evidence would not be admissible in order to establish a propensity to
make false allegations of sexual abuse. See Tenn. R. Evid. 404(b)(2). The Defendant’s
complaint that the trial court should not have applied Rule 404(b) because the acts were
not committed by him is without merit because Rule 404(b), while previously only
                                           -9-
applying to the accused, now applies to “any individual,” including a witness. Tenn.
Code Ann. § 24-7-125; see also State v. Devin Buckingham, No. W2016-02350-CCA-
R3-CD, 2018 WL 4003572, at *14 (Tenn. Crim. App. Aug. 20, 2018), perm. app. denied
(Tenn. Jan. 16, 2019).

        The Defendant contends that the trial court should have only reviewed the issue
under Tennessee Rules of Evidence 401, 402, and 403. Rule 401 defines relevant
evidence as “evidence having any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it
would be without the evidence.” Tenn. R. Evid. 401. Rule 402 provides that all relevant
evidence, subject to certain exceptions, is generally admissible. Tenn. R. Evid. 402.
However, the advisory comment to Rule 402 provides that “[o]nce evidence satisfies the
definition of relevance, it becomes admissible unless a rule excludes it.” Id. In this case,
the trial court properly determined that Rule 404(b) excluded evidence of the victim’s
sister’s unrelated allegations of sexual abuse. In addition, relevant evidence may be
excluded under Rule 403 if “its probative value is substantially outweighed by the danger
of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations
of undue delay, waste of time, or needless presentation of cumulative evidence.” Tenn.
R. Evid. 403. As discussed, the trial court properly determined that the victim’s sister’s
allegations of sexual abuse were irrelevant because there was no factual basis to conclude
that they were false. The Defendant misunderstands the applicability of Rule 404(b) to
witnesses and his sole reliance on Rules 401, 402, and 403 disregards the applicability of
that rule. The trial court properly applied the rule and its decision to exclude this
evidence was appropriate. Furthermore, the Defendant’s argument presupposes that the
victim’s sister’s allegations were false. Without proof that the allegations were false, the
fact that the victim’s sister reported sexual abuse by persons other than the Defendant is
irrelevant. The trial court properly excluded the evidence.

                                 II. Forensic Interview

       The Defendant argues that the trial court erred in admitting the recording of the
victim’s forensic interview.

       The admission of evidence is entrusted to the sound discretion of the trial court,
and a trial court’s ruling on evidence will be disturbed only upon a clear showing of
abuse of discretion. State v. Robinson, 146 S.W.3d 469, 490 (Tenn. 2004). See State v.
DuBose, 953 S.W.2d 649, 652 (Tenn. 1997). A trial court’s exercise of discretion will
only be reversed on appeal if the court “‘applied an incorrect legal standard, or reached a
decision which is against logic or reasoning that caused an injustice to the party
complaining.’” Robinson, 146 S.W.3d at 490 (quoting State v. Shuck, 953 S.W.2d 662,
669 (Tenn. 1997)).
                                           - 10 -
       Tennessee Code Annotated section 24-7-123 provides for the admissibility of the
video recording of a forensic interview of a child under the age of thirteen, during which
the child described any act of sexual contact performed on or with the child, if certain
requirements are met. Tenn. Code Ann. § 24-7-123(a). Relevant to this appeal, the video
recording “may” be admitted if “[t]he child testifies, under oath, that the offered video
recording is a true and correct recording of the events contained in the video recording
and the child is available for cross examination[.]” Id. § 24-7-123(b)(1).

       The Defendant asserts that the victim could not have sworn that the recording was
an accurate depiction of the interview as required by the statute because she testified that
she did not remember the interview. However, the victim testified that she had recently
watched the video, she recognized herself in the video, and that she was telling the truth
when she answered the questions on the video, although she could not remember the
questions and answers at this point in time. The Defendant also argues that the victim
could not swear to the veracity of the video because she was untruthful in it when she
stated that the Defendant locked the bathroom door, but she testified at the hearing that
the bathroom door did not lock. At the hearing, the victim testified that she remembered
talking to defense counsel about her saying in the video that the Defendant would lock
the bathroom door but that the door, in fact, will not lock. However, she said that she did
not remember talking about the Defendant locking the bathroom door during the
interview but that she did not try to lie about anything. A nine year old’s memory two
years later regarding whether a bathroom door locked hardly discredits her description of
a sexual assault soon after the incident.

       The trial court found that the victim had satisfactorily testified that the video was a
true and correct recoding of the events contained in the video. The court elaborated:

       She said she told the truth. And she’s available for cross-examination . . . .
       Well, I think that the State has met their burden under 24[-]7[-]123. I think
       the only question we were really interested in was subsection [(b)](1). And,
       you know, the child did testify under oath. And she said she told . . . the
       truth in the video. She doesn’t have any independent recollection of that,
       but I think for purposes . . . it doesn’t say in here that she has to remember
       every single thing that she said or did. It just says that she is subject to
       cross-examination, which she was, and that what she told them was the
       truth. So I think . . . for purposes of this, at least the admissibility of it, I
       think the State has met their threshold, so I’m going to allow the evidence
       to come in at trial.

      The trial court accredited the victim’s testimony on direct examination that she
had told the truth in the video over her subsequent testimony during the Defendant’s
                                            - 11 -
assertive cross-examination that she did not remember the interview. The trial court did
not abuse its discretion in accrediting the victim’s testimony on direct examination and
admitting the video of the forensic interview.

                                     III. Sufficiency

       The Defendant argues that the evidence is insufficient to support his conviction.
In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings
of guilt in criminal actions whether by the trial court or jury shall be set aside if the
evidence is insufficient to support the findings by the trier of fact of guilt beyond a
reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v.
Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 370 S.W.2d 523
(1963)). “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       “Rape of a child is the unlawful sexual penetration of a victim by the defendant or
the defendant by a victim, if the victim is more than three (3) years of age but less than
thirteen (13) years of age.” Tenn. Code Ann. § 39-13-522(a). “Sexual penetration” is
                                           - 12 -
defined as “sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other
intrusion, however slight, of any part of a person’s body or of any object into the genital
or anal openings of the victim’s, the defendant’s, or any other person’s body, but
emission of semen is not required[.]” Id. § 39-13-501(7).

       The Defendant argues that the evidence is insufficient to support his conviction.
He asserts that the victim’s inability to remember the rape at the time of trial contradicts
the statements she made during the forensic interview, and that the “two statements
should cancel each other out.”

        The victim gave a detailed account of the rape in a forensic interview
approximately one to two months after the rape. In the interview, the victim recounted
that the Defendant took her into the bathroom, blindfolded her, told her to kneel on the
ground with her hands behind her back, and placed his penis into her mouth. He told her
to suck on his penis as hard as she could, and she vomited because it hurt her throat.
After she vomited, the Defendant told her that the “game was over.” The jury was
presented with the victim’s lack of memory at the time of trial and, by its verdict,
accredited the description of the rape she provided during the interview. The victim’s
testimony at trial was not “contradictory,” but was simply a lack of memory by a twelve
year old child trying to recall something that happened five years earlier when she was in
the first grade. The victim did not testify that the rape did not happen; she only testified
that she did not remember it. Again, all questions involving the credibility of witnesses,
the weight and value to be given the evidence, and all factual issues are resolved by the
trier of fact. See Pappas, 754 S.W.2d at 623. The evidence is sufficient to support the
Defendant’s conviction for rape of a child.

                                     CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.




                                             ____________________________________
                                             ALAN E. GLENN, JUDGE




                                           - 13 -